Citation Nr: 0612507	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from August 1961 to August 
1981.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a video-conference hearing before a 
Member of the Board in June 2004.  

The case was remanded by the Board in October 2004.  


FINDING OF FACT

A chronic or continuing lumbosacral strain is not shown and 
there is no low back disorder is currently demonstrated that 
is related to in-service occurrence or event.  


CONCLUSION OF LAW

A chronic low back strain was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in October 2002, December 2003, and 
November 2004, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is seeking service connection for a lumbosacral 
strain.  Review of the service medical records shows that he 
had complaints of pain in the low back on several occasions 
during his period of active duty.  Low back pain was 
demonstrated in treatment records in 1971, 1975, 1979 and 
1980 and on examination for retirement from service, the 
veteran reported a history of recurrent back pain.  Clinical 
evaluation at that time was, however, normal and it was noted 
he had been asymptomatic for several months.  

Additional evidence, submitted in association with the recent 
claim has revealed evidence of disc pathology.  

In an attempt to ascertain whether the veteran currently had 
a low back disability for which service connection could be 
established, the Board remanded the case and ordered that an 
examination be conducted.  An examination was conducted by VA 
in April 2005.  At that time, the assessment was that there 
was a normal examination of the lumbar spine with history of 
recurrent mild functional pain and no impairment or 
disability.  There was X-ray evidence of mild spondylosis.

While the veteran has given sworn testimony to the effect that 
he believes that he has a low back disorder that is related to 
service, it is noted that he is a layman, and, as such, is not 
competent to give an opinion requiring medical knowledge such 
as involved in making diagnoses or explaining the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The most recent examination of records shows that the veteran 
does not currently manifest a chronic lumbosacral strain for 
which service connection may be established.  It is noted that 
there is evidence currently of mild spondylosis, but this is 
not attributed to service.  The service medical records showed 
no evidence of spondylosis during service.  He had complaints 
generally associated with a muscle strain, which had 
apparently resolved at the time of separation.  Thereafter, 
there has been no clinical evidence of continuing back 
pathology.  Finally there is no evidence of the recently noted 
spondylosis is associated with any in-service occurrence of 
event.


ORDER

Service connection for a lumbosacral strain is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


